Motion for reargument granted and on reargument judgment reversed upon the law and new trial granted, wdthout costs. While upon this record we are of opinion that plaintiff has failed to prove facts sufficient to constitute a cause of action, the record discloses that upon a new trial plaintiff may be able to present other facts to make out a cause of action. Findings of fact numbered 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17 and 18, and conclusions of law numbered 1 and 2 are reversed. Lazansky, P. J., Hagarty, Carswell and Seudder, JJ., concur; Young, J., dissents and votes to affirm.